ICJ_117_ArmedActivities_COD_RWA_1999-10-21_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. RWANDA)

ORDONNANCE DU 21 OCTOBRE 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO r. RWANDA)

ORDER OF 21 OCTOBER 1999
Mode officiel de citation:

Activités armées sur le territoire du Congo
( République démocratique du Congo c. Rwanda),
ordonnance du 21 octobre 1999, C.LJ. Recueil 1999, p. 1025

Official citation:

Armed Activities on the Territory of the Congo
(Democratic Republic of the Congo v. Rwanda),
Order of 21 October 1999, I. C.J. Reports 1999, p. 1025

 

N° de vente:
ISSN 0074-4441 Sales number 7164
ISBN 92-1-070836-9

 

 

 
21 OCTOBRE 1999

ORDONNANCE

ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. RWANDA)

ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO vy. RWANDA)

21 OCTOBER 1999

ORDER
1025

INTERNATIONAL COURT OF JUSTICE

YEAR 1999

21 October 1999

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. RWANDA)

ORDER

Present: President SCHWEBEL; Vice-President WEERAMANTRY; Judges
Opa, BEDJAOUI, GUILLAUME, HERCZEGH, SHI, FLEISCHHAUER,
KOROMA,  VERESHCHETIN, HIGGINS, PARRA-ARANGUREN,
KOorMaANS, REZEK; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

Having regard to Article 48 of the Statute of the Court and to
Articles 44 and 48 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
23 June 1999, whereby the Democratic Republic of the Congo instituted
proceedings against the Rwandese Republic in respect of a dispute con-
cerning “acts of armed aggression perpetrated by Rwanda on the terri-
tory of the Democratic Republic of the Congo, in flagrant violation of
the United Nations Charter and of the Charter of the Organization of
African Unity”;

Whereas, on 23 June 1999, a certified copy of the Application was
transmitted to the Rwandese Republic;

Whereas the Democratic Republic of the Congo has appointed as
Agent Maitre Michel Lion, advocate at the Brussels Bar; and the Rwan-

4

1999
21 October
General List
No. 117
ARMED ACTIVITIES (ORDER 21 X 99) 1026

dese Republic has appointed as Agent Mr. Gérard Gahima, procureur
général! de la République;

Whereas, in its Application, the Democratic Republic of the Congo, in
order to found the jurisdiction of the Court, invokes the declaration
which it made on 8 February 1989 in accordance with Article 36, para-
graph 2, of the Statute, and, while acknowledging that the Rwandese
Republic has not made such a declaration, states that “Article 38, para-
graph 5, of the Rules of Court allows a State against which an applica-
tion is filed to accept the jurisdiction of the Court for the purpose of the
case”; and whereas, in the said Application, the Democratic Republic of
the Congo, referring to Article 36, paragraph 1, of the Statute, also
invokes, in order to found the jurisdiction of the Court, Article 30, para-
graph |, of the Convention against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment, adopted by the General Assembly
of the United Nations on 10 December [984, together with Article 14,
paragraph 1, of the Convention for the Suppression of Unlawful Acts
against the Safety of Civil Aviation, done at Montreal on 23 September
1971;

Whereas, at a meeting between the President of the Court and the rep-
resentatives of the Parties held on 19 October 1999, the Agent of Rwanda
indicated, first, that his Government did not accept the proposal of the
Democratic Republic of the Congo that the jurisdiction of the Court
should be founded on a consent to be given in accordance with
Article 38, paragraph 5, of the Rules of Court, and second, that in the
opinion of his Government, the Court had no jurisdiction to entertain the
Application; and whereas, at the conclusion of this meeting, the Parties
agreed to request the Court to determine separately the questions of juris-
diction and admissibility in this case before any proceedings on the
merits, on the understanding that the Rwandese Republic would first
present a Memorial dealing exclusively with those questions and that the
Democratic Republic of the Congo would reply to it in a Counter-
Memorial confined to the same questions;

Whereas it is necessary for the Court to be informed of all the con-
tentions and evidence of fact and law on which the Parties rely in that
connection;

Taking into account the agreement concerning the procedure reached
between the Parties, consulted under Article 31 of the Rules of Court,
and their views regarding the time-limits to be fixed for that purpose,

Decides that the written proceedings shall first be addressed to the
questions of the jurisdiction of the Court to entertain the Application and
of its admissibility ;

Fixes the following time-limits for the filing of those pleadings;

21 April 2000 for the Memorial of the Rwandese Republic;
ARMED ACTIVITIES (ORDER 21 X 99) 1027

23 October 2000 for the Counter-Memorial of the Democratic Repub-
lic of the Congo; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-first day of October, one thou-
sand nine hundred and ninety-nine, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Democratic Republic of the Congo and the Govern-
ment of the Rwandese Republic, respectively.

(Signed) Stephen M. SCHWEBEL,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
